FILED
                             NOT FOR PUBLICATION                            JUL 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEREMY ALLEN CROZIER,                            No. 10-16072

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00326-RCJ-
                                                 RAM
  v.

ADAM ENDEL; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Nevada state prisoner Jeremy Allen Crozier appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal and state

law claims related to his subscription to an erotic magazine. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443,

447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order). We may affirm on any ground supported by the record. Johnson v.

Riverside Healthcare Sys., 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Dismissal of Crozier’s First Amendment claim was proper because the

prison policy banning his erotic magazine was reasonably related to legitimate

penological interests. See Bahrampour v. Lampert, 356 F.3d 969, 975-76 (9th Cir.

2004) (affirming regulation banning sexually explicit materials as rationally related

to minimizing harmful inmate behavior); Mauro v. Arpaio, 188 F.3d 1054, 1060-

62 (9th Cir. 1999) (en banc) (allowing inmates unrestricted access to sexually

explicit material would have significant detrimental impact on inmates’ and

guards’ safety, and alternative solutions did not impose only de minimis costs).

      Dismissal of Crozier’s due process claim was proper because Crozier

admitted to receiving notice that his erotic magazine was prohibited under

applicable regulations and having an opportunity to be heard on the issue. See

Krug v. Lutz, 329 F.3d 692, 696-98 (9th Cir. 2003) (prisoner must have notice and

the right to appeal the exclusion of incoming publications to prison officials);

Sorrels v. McKee, 290 F.3d 965, 972 (9th Cir. 2002) (interception of inmate mail

need only be accompanied by minimum procedural safeguards).


                                           2                                   10-16072
      The district court properly dismissed Crozier’s access-to-courts claim

because Crozier failed to allege any actual injury as a result of the alleged

inadequacies of the prison law library or his limited access to legal supplies. See

Lewis v. Casey, 518 U.S. 343, 351 (1996) (inmate must demonstrate that the

alleged shortcomings in prison’s library or legal assistance program hindered his

efforts to pursue a legal claim); Alvarez v. Hill, 518 F.3d 1152, 1155 n.1 (9th Cir.

2008) (failure to show frustration of a non-frivolous legal claim is fatal to claim for

denial of access to legal materials).

      Crozier’s remaining contentions are unpersuasive.

      We assume that the district court declined to exercise supplemental

jurisdiction over Crozier’s state law claim under the Nevada Constitution after

dismissing his § 1983 claims, and therefore construe the dismissal of this claim to

have been without prejudice. See 28 U.S.C. § 1367(c)(3); cf. Gini v. Las Vegas

Metro. Police Dep’t, 40 F.3d 1041, 1046 (9th Cir. 1994) (requiring clarification

that dismissal based on declining supplemental jurisdiction was without prejudice).

      We grant Crozier’s motion to supplement the record on appeal.

      AFFIRMED.




                                           3                                    10-16072